Citation Nr: 1131401	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-42 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Diane E. Sapp, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to June 1967.  He served in the Republic of Vietnam from May 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which declined to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In April 2009, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in October 2009.

In June 2010, the Veteran presented sworn testimony during a video conference hearing in St. Paul, Minnesota, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In September 2010, the Board reviewed the Veteran's claim of entitlement to service connection for PTSD de novo and remanded the claim to the Milwaukee RO for further evidentiary development, including notifying the Veteran of the changes to 38 C.F.R. § 3.304(f), preparing formal findings on whether the Veteran's employment with Alaska Barge & Transport, Inc. constituted active duty service and on the credibility of his claimed stressors, and providing him with a VA examination if his stressors were deemed credible.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A review of the record reflects that the RO made a formal finding that the Veteran's Merchant Marine service was not active duty in January 2011.  Additionally, a January 2011 letter informed the Veteran of the changes to 38 C.F.R. § 3.304(f).  The RO also conceded the Veteran's in-service stressors in a February 2011 supplemental statement of the case and provided him with a VA examination in December 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The Board notes that the Veteran filed his original claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  Accordingly, the issue has been recharacterized above.

The Board notes that since the time of the February 2011 supplemental statement of the case, the Veteran's attorney has submitted additional records showing the Veteran's psychiatric medication.  The RO did not subsequently issue a supplemental statement of the case in consideration of the new evidence.  The record is also absent for a waiver of initial review of this evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  However, the Board has reviewed the new evidence and observes that, while it is related to the Veteran's psychiatric disorder, it is consistent with the Veteran's reported use of psychiatric medication at his December 2010 VA examination.  As the Veteran's claim is being denied for a lack of a medical nexus, not a lack of psychiatric diagnosis, the Board finds that the Veteran is not prejudiced by the failure of the RO to initially review this evidence and will proceed to a decision on this matter.


FINDING OF FACT

The most probative evidence shows that the Veteran does not have PTSD or another acquired psychiatric disability that is the result of a disease or injury incurred during active service or that is related to exposure to the conceded in-service stressors.




CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a February 2009 prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board finds that the duty to notify provisions have been met and neither the Veteran nor his attorney has noted any material and prejudicial defects.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, personnel records, and VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA psychiatric examination in December 2010.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, including the appropriate psychometric testing, and an opinion that was supported by sufficient rationale.  The Board notes that, in a March 2011 correspondence, the Veteran's representative asserted that the December 2010 examiner's opinion is speculative and insufficient to decide the Veteran's service connection claim.  While the examiner does, at times, use the term "probably not" when discussing whether the Veteran's conceded stressors meet Criterion A for a diagnosis of PTSD, this is clearly in the context of a broader and more strongly worded opinion.  Ultimately, the examiner concludes unequivocally that "Criterion A is not met" (emphasis added).  He then goes on to conclude that Criteria B, C, and D are also not met.  Finally, he concludes that the Veteran does not meet the DSM-IV definition of PTSD and that his diagnosed major depressive disorder is less likely than not related to his military stressors.  This entire opinion is supported by a thorough rationale.  Therefore, the Board finds that the December 2010 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim for service connection for an acquired psychiatric disorder.

In conclusion, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Veteran alleges that he has PTSD as a result of stressful experiences in service.  Specifically, the Veteran alleges he witnessed a fellow service member accidentally explode a grenade, experienced base attacks while on guard duty and booby traps while driving a truck, and watched men being swept out to sea.  He contends that he currently has PTSD, or another psychiatric disorder, that is the result of one or more of these incidents and, thus, believes service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002).  

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).

VA treatment records reflect various diagnoses , including PTSD.  Additionally, the December 2010 VA examiner diagnosed the Veteran with chronic major depressive disorder.  As such, the first element of Hickson is met for the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran asserts that, while on active duty, he was exposed to several stressful experiences, including witnessing a fellow service member accidentally explode a grenade, base attacks while on guard duty and booby traps while driving a truck, and watching men being swept out to sea.  Additionally, the Veteran's Form DD-214 shows a Bronze Star Service Medal.  This medal is sufficient to establish exposure to hostile military action.  Thus, under the new PTSD regulations, referenced above, the Veteran's reported stressors may be conceded and the second element of Hickson is met.

Although in-service stressful exposure and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's conceded stressors and his current psychiatric disorder.  See Hickson, supra.

As noted above, the Veteran underwent a VA psychiatric examination most recently in December 2010.  The examiner noted the Veteran's conceded stressors, but concluded that they were not sufficient to support a diagnosis of PTSD, as the Veteran did not meet the DSM-IV definition of PTSD.  Specifically, psychometric testing was not consistent with a diagnosis of PTSD and the Veteran's subjectively reported symptoms did not meet the requirements of Criteria B, C, and D in order to meet the definition of PTSD in the DSM-IV.  Although the examiner concluded that the Veteran did not meet the DSM-IV definition of PTSD, he did diagnose him with major depressive disorder.  However, the examiner concluded that the Veteran's major depressive disorder was less likely than not related to his military service, including the conceded stressful experiences.  Rather, he determined that the Veteran's current depressive symptoms were related to his present lifestyle issues, including his living conditions, financial concerns, and guilt over how he raised his children.  The Veteran did not appear to experience any guilt, depression, or other symptoms in response to his military service.  As such, the examiner could not find a medical nexus between his military service and his current psychiatric disorder.

The Veteran was previously afforded a VA psychiatric examination in August 1996.  At that time, the examiner noted that the Veteran may experience symptoms of anxiety, dysthymia, loneliness, estrangement, and drinking problems, but did not find evidence of stressors sufficient to support a diagnosis of PTSD under the DSM criteria.

The Veteran was first afforded a VA psychiatric examination in November 1990.  At that time, the examiner diagnosed the Veteran with generalized anxiety disorder.  The Veteran denied several PTSD symptoms, including intrusive memories, hypervigilance, and a startle response.  Although the examiner did not provide an opinion as to the etiology of the Veteran's generalized anxiety disorder, he did note that the Veteran's reports of experiencing traumatic events were during his Merchant Marine service, not his active duty.

The medical evidence also includes a November 1999 private psychological evaluation by Dr. J. C. L. and a May 2008 letter from the Veteran's VA Clinical Nurse Specialist.  Although the November 1999 private evaluation diagnoses the Veteran with PTSD and notes his reported in-service and post-service Merchant Marine stressors, it does not provide an opinion linking the Veteran's PTSD to his in-service stressors.  Similarly, the May 2008 VA nurse's letter reports the Veteran's claimed in-service and post-service stressors and his psychiatric symptoms.  However, she does not link his stressors, specifically the in-service ones, to his psychiatric symptoms.  Neither of these pieces of medical evidence provides a positive medical nexus or is sufficient to grant service connection.

The only other medical evidence of record to mention the etiology of the Veteran's acquired psychiatric disorder are June 1993 and June 2005 VA treatment records.  The June 1993 VA treatment record simply provides a diagnosis of PTSD, combat-related.  However, there is no rationale provided for this opinion.  The June 2005 treatment record documents the Veteran's reported exposure to body bags and various body parts while in Vietnam.  The VA psychiatrist links this exposure to the Veteran's PTSD.  However, the psychiatrist does not discuss the Veteran's post-service Merchant Marine service in Vietnam or distinguish between any stressors experienced on active duty and any experienced during his civilian service.

The Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, the Board finds the June 1993 and June 2005 VA healthcare providers' opinions to be less probative than the December 2010 VA examiner's opinion.  The June 1993 VA provider did not provide any rationale for the conclusion that the Veteran's PTSD was combat-related.  Additionally, the June 2005 VA psychiatrist failed to distinguish between the Veteran's in-service and post-service experiences in determining whether the Veteran's PTSD could be related to his active duty service.  In light of these deficiencies, the Board finds the June 1993 and June 2005 VA treating providers' opinions to be less probative than the December 2010 VA examiner's opinion.

The Veteran has reported having continuity of psychiatric symptomatology since service and he related his current psychiatric impairment to in-service stressors.  He is competent to provide testimony as to having experienced difficulty sleeping, etc. during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a psychiatric disorder.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of a specific psychiatric disorder, to include PTSD shortly after service lacks probative value and it does not constitute competent medical evidence.  See Espiritu, 2 Vet. App. at 492, 494-95 (1992).  Psychiatric disabilities, including PTSD, are complex disorders that require specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent medical evidence.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran has asserted continued psychiatric symptoms since his discharge from service, there are virtually no reports or medical records denoting psychiatric complaints until the 1990s, more than 20 years after the Veteran's discharge from military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  The Veteran filed his claim for benefits in 1990.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had psychiatric symptoms since active service or shortly thereafter.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Hence, the evidence does not support a finding of continuity of symptomatology as required to establish service connection pursuant to 38 C.F.R. § 3.303(b).  

Accordingly, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


